DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 34-35 and 46-49, in the reply filed on March 23, 2021 is acknowledged.
Claims 30-33 and 36-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Arguments
I.	Previous Drawing Objections
	Applicant filed replacement drawings October 22, 2020 in response to the previous objections. Those drawings are now compliant, and therefore the previous objections are overcome and withdrawn.

II.	Previous Rejections under 35 U.S.C. § 101
	Applicant’s arguments filed October 22, 2020 concerning the previous § 101 rejections have been fully considered but are not persuasive. 

	Concerning Step 2A, Prong Two, Applicant argues that the claimed method solves “typical technical problems associated with conventional consumer health care.” The Examiner respectfully disagrees. Applicant appears to be making a broad allegation of the advantage(s) of the claimed invention but fails to explain any technical improvement or advancement achieved by the otherwise mental steps being claimed here. It is the Examiner’s position that Applicant’s claimed physical components, such as the “portable electronic scanner” and “a display screen” are generic, known devices which are only being used for their well-known purposes in the instant claims, without any apparent change to their actual underlying functionality or technology.  


III.	Previous Prior Art Rejections under 35 U.S.C. §§ 102 and 103
	Applicant’s arguments filed October 22, 2020 concerning the previous prior art rejections have been fully considered but are largely moot in view of the election and withdrawal of claims dated January 29, 2021. The only argument which is relevant to the elected claims appears to be on page 18 of the 10/22/2020 remarks, in which Applicant argues that claim 34 now requires “plots an average value of the vital sign data of multiple users … and displaying the first user’s … data alongside the group vital sign curve.” It is Applicant’s position that Higgins does not disclose or suggest this limitation, and that “Goldberg and Schwartz do not remedy this deficiency.” The Examiner respectfully disagrees with this second point. In the previous office action, the rejection of claim 34 cited to portions of Goldberg and Schwartz which teach that user and group vital sign values may be displayed simultaneously for the purpose of comparison. Both Goldberg and Schwartz explicitly teach that the group data may be an “average.” Goldberg in particular teaches that many types of statistical data, either for the user and/or for the group, can be displayed. As such, the cited portions of Goldberg and Schwartz render obvious the limitation of displaying a first user’s vital data alongside a group average vital curve.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-35 and 46-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (specifically, an abstract idea, and more specifically, a mental process) without significantly more. The claims recite the abstract idea of collecting data, processing that data (e.g. aggregating data over time, performing basic calculations such as calculating averages and standard deviations), and then displaying the data . 

Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc.
"collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of generic data manipulation (e.g. aggregating data, calculating averages, etc.) carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally or via pen and paper (e.g. by a doctor) but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). The 2019 revised § 101 guidance makes clear that the “mental process” category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally or via pen and paper, but are instead carried out using generic processing technology (see Footnotes 14 and 15 of the 2019 Revised Patent Subject Matter Eligibility Guidance). 

Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.


Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).


Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and displaying the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

Claims 34-35 and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0073884 A1 to Goldberg (hereinafter “Goldberg”) in view of US 2007/0219059 A1 to Schwartz et al. (hereinafter “Schwartz”).
	Regarding Claim 34, Goldberg teaches:
	adding a first user to a group of users in a database on a computer server (see FIG. 5, 7)
recording, using a portable electronic scanner, data corresponding to the first user's vital signs, a plurality of times during a first day (see abstract, FIGS. 2, 6b)
transmitting the recorded data to the computer server for inclusion into a database that includes vital signs data of the group of users (see e.g. FIGS. 5, 7; Paras. 20-21, 43);
receiving at a portable electronic device, average vital sign data of a group of users (see abstract, Para. 3);
displaying on a display screen of the portable electronic device, the received average vital sign data of the group as a group vital sign curve, wherein the group vital sign curve plots an average value of the vital sign data of the group of users at different times during the first day (see abstract, Paras. 3, 47; FIGS. 6a-d); and 
displaying the first user's vital sign data alongside the group vital sign curve (see abstract, Para. 3, 47).

(see e.g. Paras. 106, 110 of Schwartz). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Goldberg to allow a monitored user to specifically compare their own vital curve to a group of other monitored users, in view of Schwartz, because Goldberg already has access to that particular group of users’ data and because displaying both curves together would allow useful comparisons between an individual and other members of a particular relevant group, such as a particular group of related/relevant athletes as seen in Schwartz. 

	Regarding Claim 35, see e.g. Para. 50 of Goldberg. 

	Regarding Claim 46, see e.g. “display device can display statistical data as text, graphics, or both” in Para. 11 and FIGS. 6a-d of Goldberg; also see Paras. 41, 47.

	Regarding Claims 47 and 49, see e.g. “such as blood pressure, heart rate, body temperature, electrocardiogram, glucose level, substances and/or chemical presence or level, analyze measurements, etc.” in the abstract and Para. 3 of Goldberg. The Examiner notes that an electrocardiogram is measured by pressing electrodes against the user’s skin.

	Regarding Claim 48, Goldberg’s monitoring device can include phone functionality (see e.g. Paras. 23, 36). This is combination with the other functionalities of the device qualifies it as a “smart” phone. Additionally, the Examiner notes that as a general concept, it was very well known to utilize smart phones in medical diagnostics for the collection and transmission of vital sign data prior to Applicant’s effective filing date (and became particularly commonplace at least by the early 2010’s, if not earlier, as smart phones became more commonplace in society – which was still well before Applicant’s effective filing date here).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Schwartz as applied to claim 34 above, and further in view of official notice and/or US 2015/0297082 to Hoggle (hereinafter “Hoggle”).
Regarding Claim 35, Goldberg is considered to teach the limitations of this claim as discussed above. Additionally, the Examiner previously took official notice that it was extremely well known to provide login information at a remote monitor for security purposes; Applicant’s reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office 
Furthermore, attention is directed to Hoggle which teaches a similar medical monitoring system in which remote vital data is encrypted before being sent to a server (see Para. 17) and the user may login through a portal before sending vital data (see Para. 31). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Goldberg and Schwartz to provide/require login data for each patient, as taught by Hoggle, because doing so would enhance the security of the device/method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.